United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1037
Issued: August 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2015 appellant filed a timely appeal from the March 13, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of
disability as of December 3, 2014, causally related to her accepted December 12, 2011
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 15, 2011 appellant, then a 47-year-old medical clerk, filed a claim for a
traumatic injury alleging that on December 12, 2011 her chair slipped from underneath her and
she injured her left thumb, wrist, and shoulder. OWCP accepted the claim for a left thumb
sprain. Following the injury, appellant continued to work in a full-duty capacity. She stopped
work on December 3, 2014.
On December 4, 2014 appellant filed a claim for a recurrence of disability alleging an
increase in disability and time loss from work. She stated that since December 15, 2011 she
wore a left thumb spica and now wears a hand brace. Appellant alleged her condition had
worsened after medical treatment.
Evidence submitted in support of the claim included: December 4, 2014 x-ray reports of
the hand and wrists, requests for medical treatment, and claims for compensation.
In a December 3, 2014 report, Dr. Jason M. Cuellar, an orthopedic surgeon, noted that
appellant injured her left thumb after a fall at work and, since then, has had left thumb pain. He
noted that the electromyogram (EMG) performed in October showed mild left carpal tunnel
syndrome in addition to mild cubital tunnel compression but no radiculopathy. Also an x-ray of
her left hand two years prior showed some carpometacarpal (CMC) joint arthritis. Examination
findings revealed positive Tinel’s sign over the left cubital tunnel, positive tunnel compression
test, positive Phalen’s test, weak grip strength, and weak small finger abduction. Dr. Cuellar
noted that appellant was scheduled for tentative left carpal tunnel release and CMC
interpositional arthroplasty. In December 3, 2014 CA-17 and OWCP-5c form reports, he noted
appellant’s history of the December 12, 2011 injury and diagnosed left thumb CMC joint
osteoarthritis, carpal tunnel syndrome, and cubital tunnel syndrome.
In a December 2, 2014 CA-20 medical form, Dr. Cuellar noted the history of the 2011
injury and that there was evidence of concurrent or preexisting disease of carpal tunnel and
cubital tunnel syndrome. He diagnosed left CMC joint arthritis, left carpal tunnel syndrome, and
left cubital tunnel syndrome which he opined was caused or aggravated by the fall onto left
thumb. Dr. Cuellar opined that appellant needed surgery and that she would be able to resume
light-duty work two months after surgery.
In a January 7, 2015 medical report, Dr. Abhishek Ganta2 noted that appellant had a fall
at work and injured the left thumb. Since then appellant had left thumb pain. Dr. Ganta noted
results from the initial evaluation of December 3, 2014 and reported that appellant was scheduled
for tentative left carpal tunnel release and CMC interpositional arthroplasty.
In a January 22, 2015 letter, OWCP found the evidence received was insufficient to
establish the recurrence claim. It requested that appellant submit additional factual and medical
information, including bridging medical evidence to support causal relationship between the
newly diagnosed conditions and her accepted injury. Appellant was provided 30 days to submit
the requested information.
2

Dr. Ganta’s credentials are not of record.

2

In response, OWCP received a February 15, 2015 written statement, requests for medical
authorization, nerve conduction tests dated October 8, 2014, MRI scan reports dated May 8,
2012, and x-ray reports dated December 13, 2011 and December 4, 2014. Treatment notes
between the period May 2012 through February 12, 2015 noted the conditions of carpal tunnel
syndrome, cubital tunnel syndrome, and left CMC arthritis and that surgery was indicated.
In a January 11, 2013 report, Dr. Rama Rand, an internist, noted the history of the
December 12, 2011 fall and provided an impression that appellant had stable left thumb pain
after her fall onto outstretched hands one year ago. Examination was most consistent with left
thumb flexor tendinitis but could not rule out less significant contribution from first CMC
arthritis. A May 9, 2012 radiologic report noted mild degenerative change in the first CMC
joint.
By decision dated March 13, 2015, OWCP denied appellant’s claim for recurrence as she
had not established that she had a return of disability or increased disability as a result of a
consequential condition. It also noted that the evidence was insufficient to support expanding
her claim to include additional conditions.
LEGAL PRECEDENT
FECA pays compensation for the disability of an employee resulting from personal injury
sustained while in the performance of duty.3 Disability means the incapacity, because of an
employment injury, to earn the wages the employee was receiving at the time of injury. It may
be partial or total.4
A recurrence of disability is defined as the inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.5 The Board has held that whether a particular injury causes
an employee to be disabled for work is a medical question that must be resolved by competent
and probative medical evidence.6 The weight of medical opinion is determined on the report of a
physician, who provides a complete and accurate factual and medical history, explains how the
claimed disability is related to the employee’s work, and supports that conclusion with sound
medical reasoning.7 Where no such rationale is present, medical evidence is of diminished
probative value.8

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

Id. at § 10.5(x). See S.F., 59 ECAB 525 (2008); Albert C. Brown, 52 ECAB 152 (2000); Terry R. Hedman, 38
ECAB 222 (1986).
6

See R.C., 59 ECAB 546 (2008); Carol A. Lyles, 57 ECAB 265 (2005); Donald E. Ewals, 51 ECAB 428 (2000).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

Michael Stockert, 39 ECAB 1186, 1187-88 (1988); see Ronald C. Hand, 49 ECAB 113 (1957).

3

In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between her present condition and
the accepted injury must support the physician’s conclusion of a causal relationship.9
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.10
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural occurrence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional
conduct.11 The subsequent injury is compensable if it is the direct and natural result of a
compensable primary injury.12 With respect to consequential injuries, the Board has stated that,
where an injury is sustained as a consequence of an impairment residual to an employment
injury, the new or second injury, even though nonemployment related, is deemed, because of the
chain of causation, to arise out of and in the course of employment and is compensable.13 A
claimant bears the burden of proof to establish the claim for consequential injury.14
ANALYSIS
OWCP accepted appellant’s December 12, 2011 claim for a left thumb sprain. Appellant
continued to work in a full-time, full-duty capacity until December 3, 2014 when she stopped
work. She filed a recurrence claim alleging an increase of pain due to unaccepted conditions of
carpal tunnel syndrome, cubital tunnel syndrome, and left CMC arthritis. OWCP denied the
recurrence claim and also found the evidence was insufficient to support expanding appellant’s
claim to include additional conditions.
The evidence of record does not establish that appellant either had a return or increase of
disability due to her accepted left thumb strain work injury of December 12, 2011. There is no
medical evidence in the record to support that the accepted thumb sprain is still active or that any
of the additional conditions of carpal tunnel syndrome, CMC arthritis or cubital tunnel syndrome
are medically connected to the accepted work injury of December 12, 2011. While the medical
reports detail appellant’s work history and note additional conditions of left carpal tunnel
syndrome, CMC arthritis, and cubital tunnel syndrome, they fail to provide an opinion on the

9

Mary A. Ceglia, 55 ECAB 626 (2004).

10

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).
11

Albert F. Ranieri, 55 ECAB 598 (2004).

12

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

13

Kathy A. Kelley, 55 ECAB 206 (2004); see also C.S., Docket No. 11-1875 (issued August 27, 2012).

14

S.P., Docket No. 14-900 (issued August 8, 2014).

4

causal relationship of such conditions or provide any medical rationale explaining how such
conditions are medically connected to the accepted work injury of December 12, 2011.
In his December 2, 2014 CA-20 medical form, Dr. Cuellar noted there was evidence of
concurrent or preexisting carpal tunnel and cubital tunnel syndrome. While he opined that the
conditions of left CMC joint arthritis, left carpal tunnel syndrome, and left cubital tunnel
syndrome were caused or aggravated by the fall onto left thumb, he provided no medical
rationale to support his opinion on causal relationship. The Board has found that medical
conclusions unsupported by rationale are of little probative value.15 The fact that appellant now
experiences additional conditions to her left wrist does not necessarily mean that it was related to
her accepted condition. Finally, the Board notes that there is no evidence of any bridging
symptoms linking appellant’s conditions of carpal tunnel syndrome, cubital tunnel syndrome,
and CMC arthritis to the accepted condition of left thumb sprain.16
While Dr. Rand opined in his January 11, 2013 report that appellant’s examination was
most consistent with left thumb flexor tendinitis, he noted that the less significant contribution
from first CMC arthritis could not be ruled out. He also failed to address causal relationship.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.17 Thus, Dr. Rand’s opinion is
insufficient to establish appellant’s claim.
Accordingly, the Board finds that appellant has not met her burden of proof in this case
as she has not submitted a sufficiently reasoned medical opinion explaining why her recurrence
of disability beginning December 3, 2014 was caused or aggravated by the December 12, 2011
injury. Appellant also has not submitted medical evidence sufficient to establish that the
additional conditions diagnosed were a consequence of the December 12, 2011 employment
injury.
Appellant contends on appeal that her injury worsened and that she is considering
surgery. However, as discussed above, none of the medical evidence supports her claim for
recurrence or her request to expand the claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a recurrence
of disability as of December 3, 2014, causally related to her December 12, 2011 employment
injury.
15

M.P., Docket No. 14-1289 (issued September 26, 2014).

16

L.M., Docket No. 13-855 (issued September 12, 2013).

17

Jaja K. Asaramo, supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 13, 2015 is affirmed.
Issued: August 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

